Title: London July 1. 1786.
From: Adams, John
To: 


       Last night, Coll. Smith and his Lady, took their Leave of Us, and went to their House in Wimpole Street.
       Yesterday visited Desenfans’s Collection of Pictures. A Port in Italy by Claude Lorraine, is the best Piece that remains. A Sampson sleeping in the Lap of Dalilah, while the Philistines cutt of his Locks, is said to be by Rubens, but Mr. Copely who was present doubts it.  Supposes it to be by some one of Reubens’s School. Fine Colours and the Air of one of Reubens’s Wives, is given to Dalilah.
       This Art shews Us Examples of all the various Sorts of Genius which appear in Poetry. The Epic Poet, the Trajedian, the Comedian, The Writer of Pastorals, Elegies, Epigrams, Farces, and Songs. The Pleasure, which arises from Imitation, We have in looking at a Picture of a Lanscape, a Port, a Street, a Temple, or a Portrait. But there must be Action, Passion, Sentiment and Moral to engage my Attention very much. The Story of the Prince, who lost his own Life in a bold attempt to save some of his Subjects from a flood of Water is worth all the Paintings that have been exhibited this Year.
       Copleys Fall of Chatham or Pierson, Wests Wolf, Epaminondas, Bayard &c. Trumbulls Warren and Montgomery, are interesting Subjects, and useful. But a Million Pictures of Flours, Game, Cities, Landscapes, with whatever Industry and Skill executed, would be seen with much Indifference. The Sky, the Earth, Hills and Valleys, Rivers and Oceans, Forrests and Groves, Towns and Cities, may be seen at any Time.
      